Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-16, as originally filed 12 JUL. 2021, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
FIG(s) 13 and 14 appear to be substantial duplicates;
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
"fastened to each other outside the brick portion" (Cl. 3) has not been explicitly shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
p. 7  ln. 4:  replace "210-3: Fourth upper joint" with --210-4: Fourth upper joint--
p. 7  ln. 4:  replace "FIG" with --FIG.-- to prevent confusion 
p. 10 ln. 1-6: after introducing "a second brick hole-1 (110-22)" in ln. 1, the later reference to "the second brick hole-1 (200-22)" appears to be a typographical error and could be confusing
p. 13 ln. 3; p. 13 ln. 20: replace "Fig." with --FIG.-- to prevent confusion 
the phrase "pair of brick structures" and "pair of brick structure" have been varyingly introduced with the reference character "(1, 1-1)" or "(1-1)" appear to be a typographical errors and could be confusing as to which elements are being referenced.
Appropriate correction is required.

Claim Objections
Claim 12 objected to because of the following informalities:  
Cl. 12 ln. 3: replace "The" with --the--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 5, 6, 7, 8: the recitation(s) of "the diameter" (ln. 5), "the middle portion" (ln. 5), "the top diameter" (ln. 6), "the bottom" (ln. 7), and "the top" (ln. 7) are vague, indefinite, and confusing as being unclear having not been heretofore introduced. 
It is suggested to use the phrases --a diameter-- (ln. 5), --a middle portion -- (ln. 5), --a top diameter-- (ln. 6), --a bottom-- (ln. 7), and --a top-- (ln. 8) and the Examiner interpreted this claim as such.

Cl. 1 ln. 7: the recitation of ”a joint” is vague, indefinite, and confusing as being unclear as appearing to introduce a second "joint", in addition to the previously introduced "a joint" (ln. 4).
It is suggested to use the phrase --the joint-- and the Examiner interpreted this claim as such.

Cl. 1 ln. 9: after "the brick portion" the recitation of "is provided in plurality" is vague, indefinite, and confusing as which "plurality" the "brick portion" is to be included.


Cl. 1 ln. 11; and Cl. 2 ln. 3: after "inserting" and "so that" the phrase "the bottom" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "bottom portion" (Cl. 1 ln. 8) or if this introducing an additional bottom member.
For examination purposes, the Examiner will consider these phrases to mean --the bottom portion-- and the claim should be amended as such.

Cl. 1 ln. 11-12: after "joint into the top of" the recitation of "any one of the brick holes" is vague, indefinite, and confusing as being unclear because only one "brick hole" is required by the previously introduced "at least one brick hole" (ln. 2)
It is suggested to use the phrase --one of the at least one brick holes-- and the Examiner interpreted this claim as such.

Cl. 1 ln. 12: after "inserting the top", the recitation "of the joint" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "top portion" (ln. 7) or if this introducing an additional top member.
For examination purposes, the Examiner will consider this phrase to mean --the top portion of the joint -- and the claim should be amended as such.


It is suggested to use the phrase --an upper portion-- and the Examiner interpreted this claim as such.

Cl. 3 ln. 4: the recitation of "the lower portion" is vague, indefinite, and confusing as lacking proper antecedent basis the claims, as no "lower portion" has been heretofore introduced.
It is suggested to use the phrase --a lower portion-- and the Examiner interpreted this claim as such.

Cl. 3 ln. 6: the recitations of "top and bottom of the upper joint" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "top portion" and "bottom portion" (Cl. 1 ln. 7-8) or if new top and bottom elements are being introduced.

Cl. 4 ln. 2: the recitations of "the inner face" is vague, indefinite, and confusing as lacking proper antecedent basis the claims, as no --inner face-- has been heretofore introduced.

Cl. 11 ln. 1: the recitations of "The assembly-type brick" and "the linking member" is/are vague, indefinite, and confusing as being unclear having not been 
It is suggested to use the phrase --An assembly-type brick-- and --a linking member--.

Cl. 11 ln. 1-2: the recitations of "is be length-adjustable " is/are vague, indefinite, and confusing as being unclear.
It is suggested to use the phrase "is length-adjustable".  

Cl. 12 ln. 5: the phrase "[[the]] vertical corners" is vague, indefinite, and confusing as appearing to lack proper antecedent basis within the claims, have not been heretofore introduced.
It is suggested to use the phrase --vertical corners-- and the Examiner interpreted this claim as such.

Claims 5-10, and 13-16 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



CLAIMS PRESENTED BELOW IN ORDER OF DEPENDENCE

Claim 1-3, 14-15, 6-9, 13, and 11 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Vandenbempt US 9593480 B2.
As per claim 1 the primary reference of Vandenbempt teaches an assembly-type brick set (see "set" used to build a wall section 32, FIG. 5; this is recognized as exemplary) comprising: 
a brick portion (block 2 FIG. 4) in which is formed at least one brick hole (hole around insert 1, FIG. 4) which penetrates a brick body vertically (see "penetrates… vertically" FIG. 4), and 
a joint (sleeve 3, FIG. 10) which is inserted into the brick hole (hole around insert 1, FIG. 4), wherein: the--an-- upper portion is formed in the shape of an hourglass wherein [[the]] --a-- diameter of [[the]] --a-- middle portion is smaller than [[the]] --a-- top diameter and a bottom diameter (see "shape of an hourglass", as broadly claimed, FIG. 10); 
[[a]] --the-- joint (sleeve 3, FIG. 10) is formed so that its top portion fits (see "fits" as broadly claimed FIG. 4) into [[the]] --a-- bottom of the brick hole (hole around insert 1, FIG. 4), and its bottom portion fits (see "fits" as broadly claimed FIG. 4) into [[the]] --a-- top of the brick hole (hole around insert 1, FIG. 4); 

an assembled brick structure (a wall section 32, FIG. 5) is achieved by inserting the bottom --portion-- of the joint into the top of [[any one of the]] --one of the at least one-- brick holes (110) formed on the first brick portion and inserting the top --portion-- (10) of the joint (sleeve 3, FIG. 10) into the bottom (113) of any one of the brick holes (110) formed on the second brick portion (see FIG. 5; this is recognized as teaching a brick structure is achieved by combining the elements as claimed).  

As per claim 2 the primary reference of Vandenbempt teaches the limitation according to claim 1, wherein intermeshing fastening structures (see external thread 42 and internal thread 47, FIG. 11) are provided at the top and bottom --portion--  of the joint (sleeve 3, FIG. 10), so that the bottom --portion--  of the joint (sleeve 3, FIG. 10)inserted into the top of the brick hole (hole around insert 1, FIG. 4) and the top portion (10) of the joint inserted into the bottom (113) of the brick hole (hole around insert 1, FIG. 4) are fastened vertically (see "fastened" elements, FIG. 18; this is recognized as exemplary) to each other in the interior of the brick hole (hole around insert 1, FIG. 4).  


the brick hole (hole around insert 1, FIG. 4) is formed with vertical symmetry (see "vertical symmetry" FIG. 18); 
the joint (sleeve 3, FIG. 10) is comprised of an upper joint (headpiece 38, FIG. 12) which fits into [[the]] --an-- upper portion of the brick hole (hole around insert 1, FIG. 4) and a lower joint (base 39, FIG. 12) which fits into [[the]] --a-- lower portion of the brick hole (hole around insert 1, FIG. 4); 
intermeshing fastening structures (external thread 42 and internal thread 47, FIG. 11) are provided at the top --portion-- and bottom --portion-- of the upper joint and the lower joint, respectively; and 
the bottom portion of the upper joint and the top portion of the lower joint intermesh and are fastened to each other in the interior of the brick portion, and the top portion of the upper joint and the bottom portion of the lower joint intermesh (see FIG. 12; these elements are capable of being fastened "outside" the block) and are fastened to each other outside the brick portion (block 2 FIG. 4).  

As per claim 14 the primary reference of Vandenbempt teaches the limitation according to claim 3, characterized in that the fastening structure is achieved by means of intermeshing prominences and depressions (see "prominences" of external thread 42 and "depressions" of internal thread 47, FIG. 11).  

.  
	
As per claim 6 the primary reference of Vandenbempt teaches the limitation according to claim 1, characterized in that the fastening structure is achieved by means of intermeshing prominences and depressions (see "prominences" of external thread 42 and "depressions" of internal thread 47, FIG. 11).  

As per claim 7 the primary reference of Vandenbempt teaches the limitation according to claim 1, characterized in that the fastening structure is achieved by means of intermeshing screws and threads (see "screws and threads" of external thread 42 and internal thread 47, FIG. 11).  

As per claim 13 the primary reference of Vandenbempt teaches the limitation according to claim 1 is characterized in that the joint (sleeve 3, FIG. 10) comprises a column-shaped joint body and a ring-shaped joint ring (see widened head 5 and widened foot 6, FIG. 10), with the joint body penetrating the joint ring (see "penetrating", FIG. 10).  

As per claim 11 the primary reference of Vandenbempt teaches [[The]] --an-- assembly-type brick (FIG. 4) is characterized in that [[the]] --a-- linking member is .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Vandenbempt in view of Olarte Michel US 10648176 B2 (Olarte).
As per claim 16 the primary reference of Vandenbempt teaches the limitation according to claim 15 and 7, respectively, but fails to explicitly disclose:
a supporting pole which is inserted vertically in the joint path is provided.

a supporting pole (" vertical steel rods (8)", FIG. 12) which is inserted vertically in the joint path is provided.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Vandenbempt by including the rods as taught by Olarte in order to enable the assembly to be reinforced against moving.

Claim 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Vandenbempt in view of Korman et al. US 8448410 B2 (Korman).
As per claim 4-5 the primary reference of Vandenbempt teaches the limitation according to claim 1 but fails to explicitly disclose:
[[the]] --an-- inner face of the brick portion surrounding the brick hole is sloped in a certain section between the top and middle or between the bottom and middle of the brick hole, so that the width of the brick hole gradually decreases along the slope from the top or bottom of the brick hole toward the middle; and 
the brick hole is formed with axial symmetry about a vertical axis.  
Korman teaches a such an inner face (FIG. 2), specifically:
[[the]] --an-- inner face of the brick portion (interior portion 36 FIG. 2) surrounding the brick hole (opening 32, FIG. 2) is sloped in a certain section between the top and middle or between the bottom and middle of the brick hole, so that the width of the brick hole gradually decreases along the slope from the top or bottom of the brick hole toward the middle (see "gradually decreases" FIG. 2); and 
the brick hole is formed with axial symmetry about a vertical axis (see "axial symmetry" FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the block of Vandenbempt by including the sloping face as taught by Korman as an obvious design choice in order to provide a greater rigidity about the middle of the block.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Vandenbempt in view of EDWARD ATCHESON JAMES US 2261510 A (Atcheson).
As per claim 10 the primary reference of Vandenbempt teaches the limitation according to claim 1 but fails to explicitly disclose:
a thin plate-shaped linking member on which is formed a pair of link holes penetrating either end is provided; 
the linking member is provided between the first brick portion and the second brick portion so that the joint penetrates the link hole and is assembled to the first brick portion and the second brick portion; and 
in an arrangement in which a pair of brick structures are arranged side by side, the pair of link holes are respectively assembled to the same level of 
Atcheson teaches providing such a member to achieve such a structure, specifically:
a thin plate-shaped linking member (plate 19a, FIG. 8) on which is formed a pair of link holes (see holes at 16a, FIG. 8) penetrating either end is provided; 
the linking member (plate 19a, FIG. 8) is provided between the first brick portion and the second brick portion so that the joint penetrates the link hole and is assembled to the first brick portion and the second brick portion (see exemplary first and second brick portions, FIG. 1); and 
in an arrangement in which a pair of brick structures (see exemplary first and second brick portions, FIG. 1) are arranged side by side, the pair of link holes (see holes at 16a, FIG. 8) are respectively assembled to the same level of each of the pair of brick structures (see exemplary first and second brick portions, FIG. 1), thereby linking the pair of brick structures and achieving a double brick structure (FIG. 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Vandenbempt by including the plate as taught by Atcheson in order to enable the blocks to be assembled in a double wall —or "double brick"— structure.
Regarding the limitation of "so that the joint penetrates the link hole", the plate of Atcheson can be provided at any length —or depth—, including a length which extends .

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Vandenbempt in view of KIM JONG GOON et al. KR 101174065 B1 (Kim).
As per claim 12 the primary reference of Vandenbempt teaches the limitation according to claim 1 but fails to explicitly disclose:
 [[The]] --the--  brick portion comprises horizontal cores which are embedded inside the top and bottom portion along the horizontal circumference, and vertical cores which connect and support the embedded horizontal cores, where the vertical cores are embedded at [[the]] vertical corners of the brick portion.  
Kim teaches connecting and supporting cores as claimed, specifically:
[[The]] --the--  brick portion (body 1, FIG. 3),comprises horizontal cores (17, FIG. 3) which are embedded inside the top and bottom portion along the horizontal circumference, and vertical cores (11, FIG. 3) which connect and support the embedded horizontal cores, where the vertical cores are embedded at [[the]] vertical corners of the brick portion (see "at vertical corners", or "near" vertical corners, as broadly claimed, FIG. 3).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Vandenbempt by including the horizontal cores connecting the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635